Citation Nr: 0525640	
Decision Date: 09/20/05    Archive Date: 09/29/05	

DOCKET NO.  03-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for depression, 
currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased rating for scoliosis of the 
thoracic spine, currently evaluated as 10 percent disabling. 

3.  Whether there was a timely appeal of a February 1998 RO 
decision with respect to the issue of entitlement to an 
increased rating for a right femur disability.  

4.  Whether there was a timely appeal of a February 1998 RO 
decision with respect to the issue a right mandible 
disability.  

5.  Whether there was a timely appeal of a February 1998 RO 
decision with respect to the issue of whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a low back disability 
on a secondary basis.  


REPRESENTATION

Appellant represented by:	Gregory E. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1981 to January 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

During a hearing before the Board in May 2005, it was 
indicated that a letter in lieu of a VA Form 9, received by 
VA in September 2001, was a timely notice of disagreement of 
a May 15, 2001, RO decision (transcript, pp 6-7).  This is 
referred to the RO for its consideration.  

Further, the veteran indicated a desire to claim entitlement 
to an increased rating for a right femur disability, to 
reopen a claim of entitlement to service connection for a low 
back disability secondary to service-connected disability, 
and indicated that he was unemployable due to his service-
connected disabilities.  These claims are also referred to 
the RO for its consideration.

The appeal with respect to the issue of entitlement an 
increased rating for scoliosis of the thoracic spine is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran initiated an appeal of a May 2001 RO decision 
continuing a 50 percent evaluation for depression; a 
statement of the case was issued in March 2003 and a 
VA Form 9 received in April 2003.  

2.  During a Board hearing, the appellant indicated a desire 
to withdraw his appeal with respect to the issue of an 
increased rating for depression.  

3.  A February 1998 RO decision (i) continued a 20 percent 
evaluation for status post fracture of the right femur with 
one-half-inch shortening of the right leg (ii) upheld a 
noncompensable evaluation for status post fracture of the 
right mandible, and (iii) denied reopening the veteran's 
claim for service connection for a low back condition 
secondary to service-connected disability

4.  The veteran was notified of this action and initiated an 
appeal.  

5.  The RO provided the veteran with a statement of the case 
(SOC) addressing these issues in May 2001.  

6.  The veteran did not file a timely substantive appeal with 
the VA regarding the issues addressed in the May 2001 SOC 
appealing the February 1998 RO decision.  

7.  During a Board hearing, the appellant indicated the 
desire to withdraw the appeal with respect to the timeliness 
of appeal of an increased rating for status/post fracture of 
the right mandible.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran with respect to the issue of an increased rating 
for depression have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2004).  

2.  The criteria for a timely substantive appeal of a 
February 1998 RO decision denying an increased rating for a 
right femur disability have not been met.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302 (b) (2004).  

3.  The criteria for withdrawal of a substantive appeal by 
the veteran with respect to the issue of a right mandible 
disability have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2004).  

4.  The criteria for a timely substantive appeal of a 
February 1998 RO decision denying reopening a claim of 
service connection for a low back disability on a secondary 
basis have not been met.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.302 (b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issues Withdrawn

A February 1998 RO decision continued, inter alia, a 
noncompensable evaluation for status post fracture of the 
right mandible.  The veteran initiated an appeal from that 
decision and has appealed the conclusion that a timely 
substantive appeal was not made with respect to the February 
1998 RO decision denying a compensable evaluation for status 
post fracture of the right mandible.  

A May 2001 RO decision continued a 50 percent evaluation for 
the veteran's service-connected depression.  The veteran 
perfected an appeal from that decision.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal of a 
substantive appeal may be made by the appellant or by his 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the expressed written consent of the appellant.  
38 C.F.R. § 20.204(c).  

During a hearing before the Board, the veteran 's 
representative indicated a desire to withdraw the appeal with 
respect to the issues of an increased rating for depression 
and the timeliness of appeal of an increased rating for 
status fracture of the right mandible.  Tr. pp 19, 25.    

Specifically, during the course of questioning, the following 
exchange was noted:

Chairman:  Okay, now, I want to be sure 
too, that you're not offering any 
testimony today on the increased rating 
for depression, is that right?

Representative:  No ma'am, we're not 
suggesting an increase in that at this 
time, we're leaving that at the 50 
percent rating.

Chairman:  Okay, all right.  And, for the 
increased rating for the mandible?

Representative:  We're abandoning our 
request for that.

Chairman:  Okay, do you want to withdraw 
that claim today, does that seem 
reasonable?

Representative:  Yes ma'am.

Veteran:  My jaw has gotten better.

Accordingly, the Board does not have jurisdiction with 
respect to these two issues because the veteran has withdrawn 
his appeal.  Therefore, these issues are dismissed without 
prejudice.  

II.  Timeliness of Appeal

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after an SOC is furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

After receipt of the SOC, the appellant must file a formal 
appeal within 60 days from the date the SOC is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (Where a claimant did 
not perfect appeal by timely filing substantive appeal, RO 
rating decision became final).  

By regulation, this formal appeal must consist of either "a 
properly completed VA Form 9 . . . or correspondence 
containing the necessary information."  38 C.F.R. § 20.202.  
A properly completed VA form includes the signature of the 
claimant, his representative, or his guardian.  See 
Fleishman v. West, 138 F.3d 1429 (Fed. Cir. 1998); cert. 
denied, 119 S. Ct. 371 (1999).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the SOC, and to formulate and present 
specific arguments relating to errors of fact or law made by 
the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing, and must be made prior to the 
expiration of the time limit for filing a substantive appeal.  
38 C.F.R. § 20.303.

In this case, the RO denied the veteran's claims for 
increased ratings for status/post fracture of the right femur 
with one-half-inch shortening of the right leg and 
status/post fracture of the right mandible, and his claim to 
reopen entitlement to service connection for a low back 
disability secondary to service-connected disability.  He was 
notified of this action by letter dated February 6, 1998.  

The veteran submitted a notice of disagreement in February 
1999.  Although there was some confusion over which issues he 
disagreed with, his clarification with respect to that was 
accepted and an SOC was issued May 25, 2001.  

At the time the veteran was provided with the SOC, he was 
advised that he must file a formal appeal to complete his 
appeal.  He was advised that he must file the appeal with the 
RO within 60 days from the date of issuance of the SOC or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the action he had 
appealed.  He was advised that in the appeal, he should 
address the benefit that he wanted, the facts in the SOC that 
he disagreed with, and the errors that he believed had been 
made in applying the law.  

Therefore, he had until July 25, 2001, the balance of the 60 
days from the date the SOC was mailed, to file a substantive 
appeal.  In September 2001, a letter was received from the 
veteran's representative requesting that it be accepted in 
lieu of VA Form 9 and indicating that it was expressing 
disagreement with the decisions contained in the rating 
decision of May 15, 2001.  

The veteran did not file a VA Form 9, or any correspondence 
relating to the appeal of the issues denied in the February 
1998 RO decision within 60 days of the issuance of the SOC on 
May 25, 2001, or within the one-year period from the date of 
the letter notifying him of the action appealed had already 
expired.  

Moreover, the veteran did not file a request for an extension 
of time.  Accordingly, the Board finds that he has not timely 
filed a substantive appeal of the February 1998 RO decision 
denying the issues of an increased rating for a right femur 
disability, a right mandible disability, and whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a low back disability 
on a secondary basis.    

In YT v. Brown, 9 Vet. App. 195 (1996), it was held that 
because the claimant did not file the VAF 9 until after the 
time had expired, she had not perfected her appeal.  See 
Mason v. Brown, 8 Vet. App. 44, 54 (1995) (citing Roy); see 
also 38 C.F.R. § 19.32 (agency of original jurisdiction may 
close the appeal without further notice to an appellant or 
his or her representative for failure to respond to a 
statement of the case within the period allowed; if appellant 
files substantive appeal within the one-year period, the 
appeal will be reactivated).  

In this case, the veteran similarly failed to file an appeal 
prior to expiration of the time allowed by law for doing so 
in appealing the February 1998 RO decision, and his claims 
discussed above are not before the Board.  

III.  The Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Courts) decision Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran has either withdrawn his 
appeal with respect to the issues, and no prejudice will 
result by any failure to comply with the VCAA, or, with 
respect to the timeliness issue, the law is determinative and 
there is no further evidence to be developed.  Accordingly, 
VCAA, which governs the development of evidence for VA claims 
and appeals is not applicable to the timeliness issue, and no 
further action is necessary for compliance with the VCAA.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (because the 
law, and not the evidence, is disspositive of this claim, the 
VCAA is not applicable).  

Timeliness of the appeal of the February 1998 RO decision 
denying increased ratings for status post fracture of the 
right femur with one-half-inch shortening of the right leg 
and status post fracture of the right mandible and the claim 
to reopen entitlement to service connection for low back 
disability secondary to service-connected disability have 
been dismissed due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for entitlement to an increased rating for 
depression, currently evaluated as 50 percent disabling, is 
dismissed without prejudice. 

An appeal of a February 1998 RO decision with respect to the 
issue of entitlement to an increased rating for a right femur 
disability was not timely filed and the appeal as to the 
timeliness issue is denied.  

The claim for whether there was a timely appeal of a February 
1998 RO decision with respect to the issue a right mandible 
disability is dismissed without prejudice.

An appeal of a February 1998 RO decision with respect to the 
issue of whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for a 
low back disability on a secondary basis was not timely filed 
and the appeal as to the timeliness issue is denied.  


REMAND

During Board hearing, the veteran testified that he continued 
to receive on-going care at a VA medical center identified as 
VA South Primary Care in Memphis.  Records relating to the 
veteran's VA medical care appear to have been obtained 
through November 2004.  Further, he testified that he had 
muscle spasms although a VA examination indicated that he did 
not.  He also maintained that his back condition had 
worsened.  

In light of the above, the appeal is REMANDED to the RO for 
following:  

1.  Request records relating to treatment 
provided the veteran from the VA South 
Primary Care in Memphis from December 
2004 through the present.  

2.  Provide the veteran a VA examination 
to determine the nature and extent of his 
service-connected scoliosis of the 
thoracic spine.  The claims file must be 
made available to the examiner for 
review.  The examiner is requested to 
identify all symptoms relating to the 
veteran's service-connected scoliosis of 
the thoracic spine, including identifying 
whether pain reported by the veteran in 
the hips or legs is related to his 
service-connected thoracic spine.  

The examiner is further requested to set 
forth in degrees of excursion, any 
limitation of motion of the veteran's 
thoracolumbar spine.  The examiner is 
requested to:  (1) express an opinion as 
to whether pain that is related to the 
veteran's service-connected scoliosis of 
the thoracic spine, could significantly 
limit the functional ability of the 
thoracolumbar spine during flare ups or 
when the thoracolumbar spine is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare ups; (2) determine whether 
as a result of the service-connected 
scoliosis of the thoracic spine, the 
thoracolumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination, and (3) express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.

3.  Thereafter, the issue remaining on 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


